DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application FR 1855855 filed in Institut National de la Propriété Industrielle (INPI) on June 28, 2018 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on December 23, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 2, 5, 7, 10-12 and 14 are objected to because of the following informalities:  
Claim 1 recites “to a surface of the first light emitter, such as a surface of the first semiconducting structure” in line 12, and it appears as if Applicant meant to write --to a surface of the first light emitter-- or --to a surface of the first semiconducting structure--. It is noted that the phrase “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 2, lines 3-4, “a surface of the second light emitter” should read --the surface of the second light emitter--. Support can be found at least in lines 13-14 of the base claim 1.
In claim 5, lines 5-6, “the fourth semiconducting structure comprising a semiconducting layer adapted to emit a third radiation” should read --the fourth semiconducting structure comprising the semiconducting layer adapted to emit the third radiation-- (emphasis added). Support can be found at least in lines 7-8 of the base claim 1.
In claim 5, line 6, “the radiation converter of the fourth light emitter” should read --the fourth radiation converter of the fourth light emitter--. Support can be found at least in lines 4-5 of claim 5.
In claim 7, lines 7-8, “fabricating at least one first semiconducting structure and at least one second semiconducting structure” should read --fabricating at least one first semiconducting structure for the first light emitter and at least one second semiconducting structure for the second light emitter-- (emphasis added) for clarity.
In claim 7, lines 9-10, “each first and second semiconducting layer” should read --each of the first and second semiconducting layers--.
Claim 10 recites “wherein at least one of the following properties is verified” in lines 1-2, and it appears as if Applicant mean to write --further comprising at least one of the following--.
In claim 11, lines 5-6, “providing at least one first semiconducting structure and at least one second semiconducting structure” should read --providing at least one first semiconducting structure for the first light emitter and at least one second semiconducting structure for the at least one second light emitter-- (emphasis added) for clarity.
Claim 12 recites “wherein at least one of the following properties is verified” in lines 1-2, and it appears as if Applicant mean to write --further comprising at least one of the following--.
In claim 12, line 4, “onto each of the first and second semiconducting structure” should read --onto each of the first and second semiconducting structures-- (emphasis added).
In claim 12, line 5, “depositing a grafting layer onto a surface of the first and second light emitters” should read --depositing a grafting layer onto each surface of the first and second light emitters-- in view of the limitation in lines 7-8.
In claim 12, lines 7-8, “each of first and second light emitters” should read --each of the first and second light emitters--. Support can be found at least in lines 1-2 of the base claim 11.
Claim 14 recites “wherein as the surface is a surface of the second semiconducting structure” and it appears as if Applicant meant to write --wherein the surface of the second light emitter is a surface of the second semiconducting structure-- in view of the limitation in lines 13-14 of the base claim 1 and the objection to claim 1 above.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 13 and 14 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claim 7 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 8 and 9 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 8 that recites “each radiation converter comprising a mixture of first particles and second particles, each first particle being able to convert the second radiation into the first radiation, each second particle being able to convert the fourth radiation into the third radiation” in combination with other elements of the base claim 8.
Claim 10 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Claims 11 and 12 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 21, 2022